Exhibit 10.1

 

STOCKHOLDERS AGREEMENT

 

THIS STOCKHOLDERS AGREEMENT (this “AGREEMENT”), dated as of December 3, 2004, is
entered into by and between MSC.Software Corporation, a Delaware corporation
(the “Company”), ValueAct Capital Master Fund, L.P. (“ValueAct Master Fund”),
ValueAct Capital Partners Co-Investors, L.P. (“ValueAct Co-Investors”), VA
Partners, L.L.C. (“VA Partners”), Jeffrey W. Ubben (“Ubben”), George F. Hamel,
Jr. (“Hamel”), Peter H. Kamin (“Kamin,” and together with ValueAct Master Fund,
ValueAct Co-Investors, VA Partners, Ubben, Hamel and Kamin, the “Stockholders”)
and, with respect to the last sentence of Section 1.2 of this Agreement only,
Gregory P. Spivy and William J. Weyand.

 

W I T N E S S E T H:

 

WHEREAS, one or more of the Stockholders is the beneficial owner of 3,459,800
shares (the “Shares”) of common stock of the Company (the “Common Stock”), which
represents approximately 11.3% of the outstanding shares of Common Stock; and

 

WHEREAS, the Company and the Stockholders desire to increase the authorized
number of directors and make certain other agreements as contained herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, respective covenants and agreements of the parties
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the parties hereto, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

ARTICLE I

BOARD OF DIRECTORS

 

Section 1.1            INCREASE BOARD SIZE.  Effective upon the execution and
delivery of this Agreement, (i) Article III, Section 2 of the Company’s Bylaws
shall be amended to increase the exact number of directors from five (5) to
seven (7), (ii) the two additional directors created by such amendment shall be
designated as Class I directors, in accordance with the Certificate of
Incorporation and Bylaws of the Company, (iii) Gregory P. Spivy and William J.
Weyand shall be appointed as new Class I directors, (iv) each of Messrs. Spivy
and Weyand shall be appointed as members of the Nominating and Governance
Committee of the Board of Directors of the Company and (v) Mr. Weyand shall be
appointed as a member of the Audit Committee of the Board of Directors of the
Company.

 

Section 1.2            STOCKHOLDERS DIRECTORS.  So long as the Stockholders
beneficially own in the aggregate 10% or more of the outstanding shares of
Common Stock and this Agreement has not otherwise been terminated in accordance
with its terms, the Stockholders shall have the right to designate one
individual who is an affiliate (as defined in Rule 12b-2 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (an
“Affiliate”) of the Stockholders as a nominee for election as a director of the
Company (the “Affiliate Director”) and one individual who is not an Affiliate of
the Stockholders as a nominee for election as a director of the Company (the
“Independent Director” and together with the

 

--------------------------------------------------------------------------------


 

Affiliate Director, the “Stockholders Directors”).  The initial Affiliate
Director shall be Mr. Spivy and the initial Independent Director shall be Mr.
Weyand.  Any other individual designated as Affiliate Director or Independent
Director must be reasonably acceptable to the Company.  So long as the
Stockholders beneficially own in the aggregate 10% or more of the outstanding
shares of Common Stock and this Agreement has not otherwise been terminated in
accordance with its terms, the Company will support the election of the
Stockholders Directors at each annual meeting of stockholders of the Company. 
The Company shall use its reasonable best efforts to appoint both of the
Stockholders Directors as members of the Nominating and Governance Committee of
the Board of Directors of the Company and the Independent Director as a member
of the Audit Committee of the Board of Directors of the Company.  At such time
as the Stockholders no longer beneficially own in the aggregate 10% or more of
the outstanding shares of Common Stock, each of the Stockholders Directors will
tender his resignation as a director of the Company.

 

Section 1.3            ADDITIONAL INDEPENDENT DIRECTORS.  The parties hereto
acknowledge that, as soon as reasonably practicable, the Board of Directors
intends to further increase the exact number of directors to nine (9) and to
appoint two additional directors who are not Affiliates of the Company or the
Stockholders.  The two additional directors will be recommended by the
Nominating and Governance Committee of the Board of Directors from candidates
designated by the directors of the Company.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

Section 2.1            REPRESENTATIONS AND WARRANTIES OF STOCKHOLDERS.  The
Stockholders represent and warrant to the Company that (i) one or more of the
Stockholders is the record and direct or indirect beneficial owner of the
Shares, (ii) each of the Stockholders, other than Ubben, Hamel and Kamin, is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has all requisite power and authority to
execute and deliver this Agreement, (iii) this Agreement has been duly executed
and delivered by the Stockholders, and (iv) this Agreement constitutes the valid
and binding agreement of the Stockholders, enforceable against the Stockholders
in accordance with its terms, except as may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium, and similar laws
relating to or affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at law), in each
case now or hereafter in effect.  The Stockholders further represent and warrant
to the Company that Mr. Weyand (A) is not an Affiliate of any of the
Stockholders, (B) is not an employee of, and does not receive compensation
directly or indirectly from, any of the Stockholders, (C) will not be directed
by any of the Stockholders to act on its behalf or in its place as a director of
the Company, and (D) to the best of the Stockholders’ knowledge, is
“independent” of the Company within the meaning of Rule 10A-3 promulgated under
the Exchange Act and the rules of the New York Stock Exchange.

 

Section 2.2            REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The
Company represents and warrants to the Stockholders that (i) the Company is duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to execute and
deliver this Agreement, (ii) this

 

2

--------------------------------------------------------------------------------


 

Agreement has been duly executed and delivered by the Company, and (iii) this
Agreement constitutes the valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium, and similar laws relating to or affecting creditors’ rights
generally and general equitable principles (whether considered in a proceeding
in equity or at law), in each case now or hereafter in effect.  The Company
further represents and warrants to the Stockholders that the actions
contemplated by Sections 1.1 and 1.2 of this Agreement have been duly and
validly authorized by all necessary corporate action and expressly approved by
the Board of Directors of the Company.

 

ARTICLE III

COVENANTS

 

Section 3.1            COVENANTS OF THE STOCKHOLDERS.  ValueAct Master Fund
agrees immediately to dismiss the action initiated by the filing of the
Complaint pursuant to 8.Del.C. § 211 filed in the Court of Chancery of the State
of Delaware In and For New Castle County (Filing ID 4549410), filed November 4,
2004.  Each of the Stockholders agrees with the Company that, during the period
commencing on the date hereof and ending on the date that is 90 days after the
date on which the Company has first filed with the Securities and Exchange
Commission its Annual Report on Form 10-K for the fiscal year ended December 31,
2003 and each of its Annual Reports on Form 10-K and Quarterly Reports on Form
10-Q for periods subsequent to December 31, 2003, the required filing date
thereof has passed:

 

(a)           None of the Stockholders will file any action to compel the
Company to schedule or hold an annual meeting of stockholders, nor will any of
the Stockholders directly or indirectly support, assist or encourage the filing
of any such action.

 

(b)           Each of the Stockholders will not, and will cause each of its
Affiliates not to:  (i) propose directly or indirectly to the Company or its
stockholders any transaction between a Stockholder or any of its Affiliates and
the Company and/or its security holders or involving any of its securities or
security holders unless the Board of Directors of the Company shall have
requested in writing that it make such a proposal, (ii) acquire, or assist,
advise or encourage any other person in acquiring, directly or indirectly,
control of the Company or any of the Company’s securities, businesses or assets,
unless the Company shall have consented in advance in writing to such
acquisition; provided that nothing in this clause (ii) shall limit the right of
any Stockholder to sell any shares of Common Stock so long as the Stockholders,
in the aggregate, do not knowingly sell 5% or more of the then outstanding
shares of the Company’s Common Stock to any one person or group (as defined in
Section 13(d)(3) of the Exchange Act) (it being understood that the right of any
Stockholder to sell any shares of Common Stock to a broker-dealer shall not be
limited in any respect by this clause (ii), including, without limitation, the
foregoing 5% limitation), (iii) engage in any proxy contest with respect to the
election of directors, (iv) request the Company or any of its representatives,
directly or indirectly, to release it from, amend or waive, or otherwise take
any action that is inconsistent with any provision of this paragraph (including
this clause (iv)); provided that nothing in this clause (iv) shall limit the
right of the Stockholders to request that the Company amend or waive the 5%
limitation contained in the proviso in clause (ii), or (v) take any action that
might cause the Company in its reasonable judgment to conclude that it is
required to make any public announcement regarding

 

3

--------------------------------------------------------------------------------


 

any of the activities referred to in this paragraph or the possibility of any
business combination or asset sale transaction or merger (it being agreed that
in the event that any proposal made by any Stockholder or any of its Affiliates
or any of their representatives shall cause the Company in its reasonable
judgment to conclude that it would be required to make any such public
announcement, upon the Company’s request such Stockholder or its Affiliate or
their representatives, as applicable, shall immediately withdraw such proposal
in writing).

 

Section 3.2            COVENANTS OF THE COMPANY.  The Company shall not enter or
agree to enter into any transaction the consummation of which would result in a
person acquiring (A) control, directly or indirectly, of the Company, (B) more
than twenty percent (20%) of securities of the Company entitled to vote in the
election of directors of the Company or (C) a substantial portion of the
Company’s businesses or assets until at least two (2) business days following
the receipt by the Stockholders of written notice from the Company that the
Company has commenced substantive negotiations with such person with respect to
such transaction.

 

ARTICLE IV

TERMINATION

 

Section 4.1            TERMINATION.  This Agreement shall terminate and be of no
further force or effect upon the first of the following events to occur:

 

(a)           Except upon the request of the Stockholders, either of the
Stockholders Directors is not nominated as a director by the Nominating and
Governance Committee of the Board of Directors of the Company or otherwise
included as a nominee for director in any proxy statement sent by the Company in
connection with any meeting of the stockholders of the Company for the election
of directors.

 

(b)           Either of the Stockholders Directors is no longer a member of the
Board of Directors of the Company; provided that in the case of the death or
resignation of either of the Stockholders Directors, the Stockholders shall have
promptly given written notice to the Company of a replacement Stockholders
Director, and such replacement Stockholders Director shall have not been
appointed within ten (10) business days after such written notice; provided
further that (i) any person designated by the Stockholders to replace an
Affiliate Director must be an Affiliate Director, (ii) any person designated by
the Stockholders to replace an Independent Director must be an Independent
Director and the Stockholders must deliver to the Company written
representations and warranties regarding the new Independent Director
substantially the same as set forth in the last sentence of Section 2.1, and
(iii) any individual designated as an Affiliate Director or Independent Director
must be reasonably acceptable to the Company.

 

(c)           Except in the case of death or resignation, (i) either of the
Stockholders Directors is no longer a member of the Nominating and Governance
Committee of the Board of Directors of the Company or (ii) the Independent
Director is no longer a member of the Audit Committee of the Board of Directors
of the Company.

 

(d)           By mutual consent of the Company and the Stockholders.

 

4

--------------------------------------------------------------------------------


 

(e)           The Company shall have received an offer from a person other than
a Stockholder or an Affiliate of a Stockholder to acquire (A) control, directly
or indirectly, of the Company, (B) more than twenty percent (20%) of the voting
power of securities of the Company entitled to vote in the election of directors
of the Company or (C) a substantial portion of the Company’s businesses or
assets that the Company shall not have rejected within ten (10) business days if
the offer is made in the form of a tender offer for the Company’s securities or
fifteen (15) business days if the offer is made in any other manner.

 

(f)            The Company shall have commenced substantive negotiations with,
or provided any non-public information relating to the Company to, any person
regarding a transaction the consummation of which would result in a person
acquiring (A) control, directly or indirectly, of the Company, (B) more than
twenty percent (20%) of securities of the Company entitled to vote in the
election of directors of the Company or (C) a substantial portion of the
Company’s businesses or assets.

 

(g)           The Company shall have made a general assignment for the benefit
of creditors or any proceeding shall have been instituted by or against the
Company seeking to adjudicate it bankrupt or insolvent, or seeking liquidation,
winding up or reorganization under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its property.

 

Section 4.2            EFFECT OF TERMINATION.  In the event of any termination
of this Agreement, this Agreement (other than Sections 5.1 through 5.8,
inclusive) shall become void and of no effect with no liability on the part of
any party hereto; provided that no such termination shall relieve any party
hereto from liability for any breach of this Agreement prior to termination
thereof.

 

ARTICLE V

GENERAL

 

Section 5.1            NOTICES.  All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given to a party if delivered in person or sent by overnight delivery
(providing proof of delivery) to the party at the following addresses (or at
such other address for a party as shall be specified by like notice) on the date
of delivery, or if by facsimile, upon confirmation of receipt:

 

If to the Company:

MSC.Software Corporation

 

2 MacArthur Place

 

Santa Ana, CA 92707

 

Attention:

Frank Perna, Jr.

 

Telephone:

714.444.5104

 

Telecopier:

714.784.4443

 

5

--------------------------------------------------------------------------------


 

With a copy

 

(which shall not

 

constitute notice) to:

O’Melveny & Myers LLP

 

400 South Hope Street

 

Los Angeles, CA 90071-2899

 

Attention:

Richard A. Boehmer

 

Telephone:

213.430.6643

 

Telecopier:

213.430.6407

 

 

If to the Stockholders:

c/o ValueAct Capital

 

435 Pacific Avenue, Fourth Floor

 

San Francisco, CA 94133

 

Attention:

Gregory P. Spivy

 

Telephone:

415.362.3700

 

Telecopier:

415.362.5727

 

 

With a copy
(which shall not
constitute notice) to:

Dechert LLP

 

4000 Bell Atlantic Tower

 

1717 Arch Street

 

Philadelphia, PA 19103-2791

 

Attention:

Christopher G. Karras

 

Telephone:

215.994.4000

 

Telecopier:

215.994.2222

 

Section 5.2            NO THIRD-PARTY BENEFICIARIES.  Nothing in this Agreement,
whether express or implied, is intended to or shall confer any rights, benefits
or remedies under or by reason of this Agreement on any persons other than the
parties and their respective successors and permitted assigns, nor is anything
in this Agreement intended to relieve or discharge the obligation or liability
of any third persons to any party, nor shall any provisions give any third
persons any right or subrogation over or action against any party.

 

Section 5.3            GOVERNING LAW.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware,
without giving effect to the conflicts of law provisions thereof.  Any disputes
arising out of or in connection with this Agreement shall be adjudicated in the
Court of Chancery of the State of Delaware.  Each party hereto irrevocably
submits to the personal jurisdiction of such court for the purposes of any such
suit, action, counterclaim or proceeding arising out of this Agreement
(collectively, a “Suit”).  Each of the parties hereto hereby waives and agrees
not to assert by way of motion, as a defense or otherwise in any such Suit, any
claim that it is not subject to jurisdiction of the above court, that such Suit
is brought in an inconvenient forum, or the venue of such Suit is improper. 
Each of the parties hereby agrees that service of all writs, process and
summonses in any Suit may be made upon such party by mail to the address as
provided in this Agreement.  Nothing herein shall in anyway be deemed to limit
the ability of any party to serve any such writs, process or summonses in any
other matter permitted by applicable law.

 

6

--------------------------------------------------------------------------------


 

Section 5.4            ASSIGNMENT; SUCCESSORS.  This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties and their
respective successors and permitted assigns.  No party to this Agreement may
assign its rights or delegate its obligations under this Agreement, whether by
operation of law or otherwise, to any other person without the express prior
written consent of the other party hereto.  Any such assignment or transfer made
without the prior written consent of the other party hereto shall be null and
void.

 

Section 5.5            AMENDMENTS; WAIVERS.  Subject to applicable law, this
Agreement may only be amended pursuant to a written agreement executed by all
the parties, and no waiver of compliance with any provision or condition of this
Agreement and no consent provided for in this Agreement shall be effective
unless evidenced by a written instrument executed by the party against whom such
waiver or consent is to be effective.  No waiver of any term or provision of
this Agreement shall be construed as a further or continuing waiver of such term
or provision or any other term or provision.

 

Section 5.6            ENTIRE AGREEMENT.  This Agreement constitutes the entire
agreement of all the parties and supersedes any and all prior and
contemporaneous agreements, memoranda, arrangements and understandings, both
written and oral, between the parties, or either of them, with respect to the
subject matter hereof.  No representation, warranty, promise, inducement or
statement of intention has been made by any party which is not contained in this
Agreement and no party shall be bound by, or be liable for, any alleged
representation, promise, inducement or statement of intention not contained
herein or therein.  The parties expressly disclaim reliance on any information,
statements, representations or warranties regarding the subject matter of this
Agreement other than the terms of this Agreement.

 

Section 5.7            COUNTERPARTS.  To facilitate execution, this Agreement
may be executed in any number of counterparts (including by facsimile
transmission), each of which shall be deemed to be an original, but all of which
together shall constitute one binding agreement on the parties, notwithstanding
that not all parties are signatories to the same counterpart.

 

Section 5.8            SPECIFIC PERFORMANCE.  The parties agree that irreparable
damage would occur in the event any of the provisions of this Agreement were not
performed in accordance with the terms hereof and that the parties are entitled
to specific performance of the terms hereof in addition to any other remedies at
law or in equity.

 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

 

MSC.SOFTWARE CORPORATION

 

 

 

 

 

By:

/s/

FRANK PERNA, JR.

 

 

 

Name: Frank Perna, Jr.

 

 

Title: Chairman and CEO

 

 

 

STOCKHOLDERS:

 

 

 

ValueAct Capital Master Fund, L.P., by

 

VA Partners, L.L.C., its General Partner

 

 

 

 

 

By:

/s/

GEORGE F. HAMEL, JR.

 

 

 

Name: George F. Hamel, Jr.

 

 

Title: Managing Member

 

 

 

ValueAct Capital Partners Co-Investors, L.P.,

 

by VA Partners, L.L.C., its General Partner

 

 

 

 

 

By:

/s/

GEORGE F. HAMEL, JR.

 

 

 

Name: George F. Hamel, Jr.

 

 

Title: Managing Member

 

 

 

VA Partners, L.L.C.

 

 

 

 

 

By:

/s/

GEORGE F. HAMEL, JR.

 

 

 

Name: George F. Hamel, Jr.

 

 

Title: Managing Member

 

 

 

 

 

 

/s/

 JEFFERY W. UBBEN

 

 

 

Jeffrey W. Ubben

 

 

 

 

 

 

/s/

 GEORGE F. HAMEL, JR.

 

 

 

George F. Hamel, Jr.

 

 

 

 

 

 

/s/

 P. H. KAMIN.

 

 

 

Peter H. Kamin

 

S-1

--------------------------------------------------------------------------------


 

 

 

/s/

 GREGORY P. SPIVY

 

 

 

Gregory P. Spivy

 

 

 

 

 

 

/s/

 WILLIAM J. WEYAND

 

 

 

William J. Weyand

 

S-2

--------------------------------------------------------------------------------